
	
		II
		111th CONGRESS
		1st Session
		S. 357
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2009
			Mrs. Feinstein (for
			 herself, Mr. Specter, and
			 Mr. Feingold) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To allow for certiorari review of certain cases denied
		  relief or review by the United States Court of Appeals for the Armed
		  Forces.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Equal Justice for United States
			 Military Personnel Act of 2009.
		2.Certiorari to the
			 United States Court of Appeals for the Armed Forces
			(a)In
			 GeneralSection 1259 of title
			 28, United States Code, is amended—
				(1)in paragraph (3),
			 by inserting or denied after granted; and
				(2)in paragraph (4),
			 by inserting or denied after granted.
				(b)Technical and
			 conforming amendmentSection 867a(a) of title 10, United States
			 Code, is amended by striking The Supreme Court may not review by a writ
			 of certiorari under this section any action of the Court of Appeals for the
			 Armed Forces in refusing to grant a petition for review..
			
